DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed 5/20/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to in the foreign language TWM255940 has not been considered.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1, --and-- should be added after “values,” in line 22.
In claim 5, “wherein” should be deleted from line 10; and “stop” should be changed to --stopped-- in line 15.
In claim 7, the limitation stated in the first three lines is incomplete; “and” should be deleted from line 7; --and-- should be added after “values,” in line 14; and there is lack of antecedent basis in the claim for “the first X” in line 16.
In claim 8, the limitation stated in the first three lines is incomplete.
In claim 9, “in response to the input unit receiving another input operation, the control unit determines that the temperature detecting procedure has been completed” should be changed to --the control unit determines that the temperature detecting procedure has been completed in response to the input unit receiving another input operation-- for clarity.
In claim 10, line 3 recites the total amount of the plurality of valid temperature values being 2. However, in base claim 1, lines 14-15 state that the total amount of the valid temperature values is less than or equal to X, which is greater than 2. Therefore, claim 10 is indefinite since it recites that the total amount of the plurality of valid temperature values is not greater than 2.
Claims 2-4 and 6 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, line 3 recites the total amount of the plurality of valid temperature values being 2. However, in base claim 1, lines 14-15 state that the total amount of the valid temperature values is less than or equal to X, which is greater than 2. Therefore, claim 10 is indefinite since it recites that the total amount of the plurality of valid temperature values is not greater than 2.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the objections and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature detecting device for measuring a temperature of a target object, wherein the control unit only records a plurality of valid temperature values among the obtained temperature values, wherein the valid temperature values are larger than other temperature values in the obtained temperature values, wherein a total amount of the valid temperature values is less than or equal to X, and X is predetermined as an integer greater than 2;  wherein, in response to determining that the temperature detecting procedure has been completed, the control unit identifies the recorded plurality of valid temperature values; wherein the control unit removes the largest of the recorded plurality of valid temperature values to obtain remaining one or more target temperature values; and wherein the control unit calculates an average value according to the one or more target temperature values to serve as the temperature of the target object (claim 1).

Conclusion
The references made of record and not relied upon by the examiner are considered pertinent to applicant's disclosure by disclosing a temperature detecting device for measuring a temperature of a target object based on an average temperature, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
10/31/22